 



EXHIBIT 10.9
ANSOFT CORPORATION
2006 STOCK INCENTIVE PLAN
1. Purpose. This Ansoft Corporation 2006 Stock Incentive Plan (the “Plan”) seeks
to further the long-term stability and financial success of Ansoft Corporation
(the “Company”) by attracting and retaining persons providing services to Ansoft
Corporation through the use of stock incentives; motivating those persons to
contribute to the growth and profile of the Company; and further aligning the
interests of those persons with those of Ansoft Corporation stockholders.
2. Definitions. As used in the Plan, the following terms have the meanings
indicated:
(a) ‘‘Act’’ means the Securities Exchange Act of 1934, as amended.
(b) ‘‘Applicable Withholding Taxes’’ means the aggregate amount of federal,
state and local income and payroll taxes that the Company is required to
withhold in connection with any lapse of restrictions on Restricted Stock,
dividends paid on Restricted Stock, or any exercise of a Nonstatutory Stock
Option.
(c) ‘‘Code’’ means the Internal Revenue Code of 1986, as amended.
(d) ‘‘Committee’’ means the Compensation Committee of the Company’s Board of
Directors (or any successor Board committee designated by the Board to
administer this plan), provided that, if any member of the Compensation
Committee does not qualify as both an outside director for purposes of Code
section 162(m) and a non-employee director for purposes of Rule 16b-3, the
remaining members of the committee (but not less than two members) shall be
constituted as a subcommittee to act as the Committee for purposes of the Plan.
(e) ‘‘Company Stock’’ means common stock of the Company. In the event of a
change in the capital structure of the Company (as provided in Section 12), the
shares resulting from the change shall be deemed to be Company Stock within the
meaning of the Plan.
(f) ‘‘Date of Grant’’ means the date on which the Committee grants an Incentive
Award.
(g) ‘‘Disability’’ or ‘‘Disabled’’ means, as to an Incentive Stock Option, a
Disability within the meaning of Code section 22(e)(3). As to all other
Incentive Awards, the Committee shall determine whether a Disability exists and
the determination shall be conclusive.
(h) ‘‘Fair Market Value’’ means, unless otherwise determined by the Committee,
the closing price for a share of Company Stock reported on the Nasdaq Stock
Market (or such other stock exchange or quotation system on which shares are
then listed or quoted) for the business day immediately preceding such date.
(i) ‘‘Incentive Award’’ means, collectively, the award of an Option or
Restricted Stock under the Plan.
(j) ‘‘Incentive Stock Option’’ means an Option intended to meet the requirements
of, and qualify for favorable federal income tax treatment under, Code section
422.
(k) ‘‘Mature Shares’’ means shares of Company Stock for which the holder thereof
has good title, free and clear of all liens and encumbrances and which the
holder has held for at least six months.
(l) ‘‘Nonstatutory Stock Option’’ means an Option that does not meet the
requirements of Code section 422, or, even if meeting the requirements of Code
section 422, is not intended to be an Incentive Stock Option and is so
designated.

 



--------------------------------------------------------------------------------



 



(m) ‘‘Option’’ means a right to purchase Company Stock granted under the Plan,
at a price determined in accordance with the Plan.
(n) ‘‘Participant’’ means any employee of the Company, a director of the Company
or an individual rendering services to the Company who receives an Incentive
Award under the Plan.
(o) ‘‘Restricted Stock’’ means Company Stock awarded upon the terms and subject
to the restrictions set forth in Section 6.
(p) ‘‘Rule 16b-3’’ means Rule 16b-3 of the Securities and Exchange Commission
promulgated under the Act. A reference in the Plan to Rule 16b-3 shall include a
reference to any corresponding rule (or number redesignation) of any amendments
to Rule 16b-3 enacted after the effective date of the Plan’s adoption.
3. General. The types of Incentive Awards that may be granted under the Plan are
Options or Restricted Stock. Options granted under the Plan may be Incentive
Stock Options or Nonstatutory Stock Options.
4. Stock.
(a) Subject to Section 12 of the Plan, there shall be reserved for issuance
under the Plan an aggregate of 670,000 shares of Company Stock, which shall be
authorized but unissued shares. All of the shares of Company Stock that may be
issued under this Plan may be issued upon the exercise of Options that qualify
as Incentive Stock Options. No more than 200,000 shares may be issued as
Restricted Stock, provided that any shares of Restricted Stock that are
forfeited shall not count against this limit. No more than 100,000 shares may be
allocated to Options that are granted to any individual Participant during any
single Taxable Year.
(b) Shares allocable to Options, Restricted Stock or portions thereof granted
under the Plan that expire, are forfeited, or otherwise terminate unexercised
may again be subjected to an Incentive Award under the Plan. The Committee is
expressly authorized to make an Incentive Award to a Participant conditioned
upon the surrender for cancellation of an Option granted under an existing
Incentive Award, provided that, without prior stockholder approval, the
Committees are expressly prohibited from repricing an Option if the exercise
price of the new Option would be less than the exercise price of the Option
under the existing Incentive Award surrendered for cancellation. Reload Options
issued on the exercise of an Option or otherwise are expressly prohibited.
(c) Shares allocable to Options issued following the expiration of the Ansoft
Corporation 1995 Stock Option Plan and prior to the adoption of this Plan by
stockholders to persons who would have been eligible under this Plan shall be
approved by stockholders by the adoption of this Plan. All of these Options
shall be subject to the terms of this Plan and shall be counted against the
authorized shares provided in Section 4(a).
5. Eligibility.
(a) All present and future employees of the Company (whether now existing or
hereafter created or acquired) whom the Committee determines to have contributed
or who can be expected to contribute significantly to the Company, directors of
the Company, and individuals who are rendering services as consultants,
advisors, or other independent contractors to the Company shall be eligible to
receive Incentive Awards under the Plan. The Committee shall have the power and
complete discretion, as provided in Section 13, to select eligible individuals
to receive Incentive Awards and to determine for each individual the nature of
the award and the terms and conditions of each Incentive Award.
(b) The grant of an Incentive Award shall not obligate the Company to pay an
individual any particular amount of remuneration, to continue the employment of
the individual after the grant or to make further grants to the individual at
any time thereafter.

 



--------------------------------------------------------------------------------



 



6. Restricted Stock Awards.
(a) The Committee may make grants of Restricted Stock to Participants. Whenever
the Committee deems it appropriate to grant Restricted Stock, notice shall be
given to the Participant stating the number of shares of Restricted Stock
granted and the terms and conditions to which the Restricted Stock is subject.
This notice shall be the grant agreement between the Company and the
Participant. Restricted Stock may be awarded by the Committee in its discretion
without cash consideration.
(b) The Committee shall establish as to each award of Restricted Stock the terms
and conditions upon which the restrictions set forth in paragraph (c) below
shall lapse.
(c) No shares of Restricted Stock may be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered or disposed of until the restrictions on
the shares as set forth in the Participant’s grant agreement have lapsed or been
removed.
(d) Upon the acceptance by a Participant of an award of Restricted Stock, the
Participant shall, subject to the restrictions set forth in paragraph (c) above,
have all the rights of a shareholder with respect to the shares of Restricted
Stock, including, but not limited to, the right to vote the shares of Restricted
Stock and the right to receive all dividends and other distributions paid
thereon. Certificates representing Restricted Stock shall be held by the Company
until the restrictions lapse and upon request the Participant shall provide the
Company with appropriate stock powers endorsed in blank.
(e) Each Participant shall agree at the time his or her Restricted Stock is
granted, and as a condition thereof, to pay to the Company, or make arrangements
satisfactory to the Company regarding the payment to the Company of, Applicable
Withholding Taxes. Until the amount has been paid or arrangements satisfactory
to the Company have been made, no stock certificate free of a legend reflecting
the restrictions set forth in paragraph (b) above shall be issued to the
Participant. As an alternative to making a cash payment to the Company to
satisfy Applicable Withholding Taxes, if the grant so provides, the Participant
may elect to have the Company retain that number of shares of Company Stock
(valued at their Fair Market Value) that would satisfy all or a specified
portion of the Applicable Withholding Taxes.
7. Stock Options.
(a) The Committee may make grants of Options to Participants. Whenever the
Committee deems it appropriate to grant Options, notice shall be given to the
Participant stating the number of shares for which Options are granted, the
Option price per share, whether the Options are Incentive Stock Options or
Nonstatutory Stock Options, and the conditions to which the grant and exercise
of the Options are subject. This notice shall be the stock option agreement.
(b) The exercise price of shares of Company Stock covered by an Option shall be
not less than 100% of the Fair Market Value of the shares on the Date of Grant,
except as provided in Section 12.
(c) Options may be exercised in whole or in part at the times as may be
specified by the Committee in the Participant’s stock option agreement; provided
that no Option may be exercised after the expiration of ten (10) years from the
Date of Grant and provided that the exercise provisions for Incentive Stock
Options shall in all events not be more liberal than the following provisions:
(i) No Incentive Stock Option may be exercised after the first to occur of
(x) ten years from the Date of Grant, (y) three months following the date of the
Participant’s retirement or termination of employment with the Company for
reasons other than disability or death, or (z) one year following the date of
the Participant’s termination of employment on account of Disability or death.

 



--------------------------------------------------------------------------------



 



(ii) An Incentive Stock Option by its terms shall be exercisable in any calendar
year only to the extent that the aggregate Fair Market Value (determined at the
Date of Grant) of the Company Stock with respect to which Incentive Stock
Options are exercisable for the first time during the calendar year does not
exceed $100,000 (the ‘‘Limitation Amount’’). Incentive Stock Options granted
under the Plan and all other plans of any Company shall be aggregated for
purposes of determining whether the Limitation Amount has been exceeded. The
Committee may impose any conditions as it deems appropriate on an Incentive
Stock Option to ensure that the foregoing requirement is met. If Incentive Stock
Options that first become exercisable in a calendar year exceed the Limitation
Amount, the excess Options will be treated as Nonstatutory Stock Options to the
extent permitted by law.
8. Method of Exercise of Options.
(a) Options may be exercised by the Participant giving written notice of the
exercise to the Company, stating the number of shares the Participant has
elected to purchase under the Option the Participant has elected to exercise.
The notice shall be effective only if accompanied by the exercise price in full
in cash; provided, however, that if the terms of an Option so permit, the
Participant may (i) deliver a properly executed exercise notice together with
irrevocable instructions to a broker to deliver promptly to the Company, from
the sale or loan proceeds with respect to the sale of Company Stock or a loan
secured by Company Stock, the amount necessary to pay the exercise price and, if
required by the terms of the Option, Applicable Withholding Taxes, (ii) deliver
Mature Shares (valued at their Fair Market Value) in satisfaction of all or any
part of the exercise price, or (iii) use any other methods of payment as the
Committee, at its discretion, deems appropriate.
(b) The Company may place on any certificate representing Company Stock issued
upon the exercise of an Option any legend deemed desirable by the Company’s
counsel to comply with federal or state securities laws, and the Company may
require a customary written indication of the Participant’s investment intent.
Until the Participant has made any required payment, including any Applicable
Withholding Taxes, and has had issued a certificate for the shares of Company
Stock acquired, he or she shall possess no shareholder rights with respect to
the shares.
(c) Each Participant shall agree as a condition of the exercise of an Option to
pay to the Company, or make arrangements satisfactory to the Company regarding
the payment to the Company of, Applicable Withholding Taxes, if any. Until the
amount has been paid or arrangements satisfactory to the Company have been made,
no stock certificate shall be issued upon the exercise of an Option.
9. Transferability of Options. Nonstatutory Stock Options may be transferable by
a Participant and exercisable by a person other than the Participant, but only
to the extent specifically provided in the Incentive Award. Incentive Stock
Options, by their terms, shall not be transferable except by will or by the laws
of descent and distribution and shall be exercisable, during the Participant’s
lifetime, only by the Participant.
10. Effective Date of the Plan. The effective date of the Plan is March 7, 2006,
subject to approval by the affirmative vote of the holders of a majority of the
votes cast at a special meeting of the Company’s shareholders. Until (i) the
Plan has been approved by the Company’s shareholders, and (ii) the requirements
of any applicable Federal or State securities laws have been met, no Restricted
Stock shall be awarded that is not contingent on these events and no Option
granted shall be exercisable.
11. Termination, Modification, Change. If not sooner terminated by the Board,
this Plan shall terminate at the close of business on March 7, 2016. No
Incentive Awards shall be made under the Plan after its termination. The Board
may amend or terminate the Plan in any respects as it shall deem advisable;
provided that, if and to the extent required by the Code, no change shall be
made that increases the total number of shares of Company Stock reserved for
issuance pursuant to Incentive Awards granted under the Plan (except pursuant to
Section 12), materially modifies the requirements as to eligibility for
participation in the Plan, or materially increases the benefits accruing to
Participants under the Plan, unless the change is authorized by the shareholders
of the Company. Notwithstanding the foregoing, the Board may unilaterally amend
the Plan and

 



--------------------------------------------------------------------------------



 



Incentive Awards with respect to Participants as it deems appropriate to ensure
compliance with Rule 16b-3 and to cause Incentive Stock Options to meet the
requirements of the Code and regulations thereunder, subject to the limitations
of Section 13(b). Except as provided in the preceding sentence, a termination or
amendment of the Plan shall not, without the consent of the Participant,
adversely affect a Participant’s rights under an Incentive Award previously
granted to him or her.
12. Change in Capital Structure.
(a) In the event of a stock dividend, stock split or combination of shares,
recapitalization or merger in which the Company is the surviving corporation or
other change in the Company’s capital stock (including, but not limited to, the
creation or issuance to shareholders generally of rights, options or warrants
for the purchase of common stock or preferred stock of the Company), the number
and kind of shares of stock or securities of the Company to be subject to the
Plan and to Options then outstanding or to be granted thereunder, the maximum
number of shares or securities which may be delivered under the Plan (including
the maximum limit on Incentive Stock Options, Options, or Restricted Stock under
Section 4), the maximum number of shares or securities that can be granted to an
individual Participant under Section 4, the exercise price of Options, the terms
of Incentive Awards and other relevant provisions shall be appropriately
adjusted by the Committee, whose determination shall be binding on all persons.
If the adjustment would produce fractional shares with respect to any
unexercised Option, the Committee may adjust appropriately the number of shares
covered by the Option so as to eliminate the fractional shares.
(b) If the Company is a party to a consolidation or a merger in which the
Company is not the surviving corporation, a transaction that results in the
acquisition of substantially all of the Company’s outstanding stock by a single
person or entity, or a sale or transfer of substantially all of the Company’s
assets or any similar event which the Committee determines should be covered by
this Section 12(b), then the Committee may take any actions with respect to
outstanding Incentive Awards as the Committee deems appropriate.
(c) Notwithstanding anything in the Plan to the contrary, the Committee may take
the foregoing actions without the consent of any Participant, and the
Committee’s determination shall be conclusive and binding on all persons for all
purposes.
13. Administration of the Plan.
(a) The Plan shall be administered by the Committee. Subject to the express
provisions and limitations set forth in this Plan, the Committee shall be
authorized and empowered to do all things necessary or desirable, in its sole
discretion, in connection with the administration of this Plan, including,
without limitation, the following:
(i) to prescribe, amend and rescind policies relating to this Plan, and to
interpret the Plan, including defining terms not otherwise defined;
(ii) to determine which persons will be Participants, to which of the
Participants, if any, Incentive Awards shall be granted hereunder and the timing
of any Incentive Awards;
(iii) to grant Incentive Awards to Participants and determine the terms and
conditions thereof, including the number of shares of Company Stock subject to
Incentive Awards and the exercise or purchase price of the shares of Company
Stock and the circumstances under which Incentive Awards become exercisable or
vested or are forfeited or expire, which terms may but need not be conditioned
upon the passage of time, continued employment, the occurrence of certain
events, or other factors;
(iv) to establish or verify the extent of satisfaction of any conditions
applicable to the grant, issuance, exercisability, vesting and/or ability to
retain any Incentive Award;

 



--------------------------------------------------------------------------------



 



(v) to prescribe and amend the terms of the award agreements or other documents
evidencing Incentive Awards made under this Plan (which need not be identical);
(vi) to determine whether, and the extent to which, adjustments are required
pursuant to Section 12;
(vii) to interpret and construe this Plan, any policies under this Plan and the
terms and conditions of any Incentive Award granted hereunder, and to make
exceptions to any provisions for the benefit of the Company;
(viii) to delegate any portion of its authority under the Plan to make Incentive
Awards to an executive officer of the Company, subject to any conditions that
the Committee may establish, and
(ix) to make all other determinations deemed necessary or advisable for the
administration of this Plan.
(b) The Committee shall have the power to amend the terms of previously granted
Incentive Awards that were granted by that Committee so long as the terms as
amended are consistent with the terms of the Plan and provided that the consent
of the Participant is obtained with respect to any amendment that would be
detrimental to him or her, except that the consent will not be required if the
amendment is for the purpose of complying with Rule 16b-3, Code section 409A or
any other section or requirement of the Code applicable to the Incentive Award.
Notwithstanding any other provision of the Plan to the contrary, no Modification
shall be made to any Option, if such Modification would result in the Option
constituting a deferral of compensation or having an additional deferral feature
within the meaning of Prop. Treas. Regs. § 1.409A-1(b)(5)(v)(A). Subject to the
last sentence of this subsection 13(b), a “Modification” shall mean any change
in the terms of the Option (or change in the terms of the Plan or applicable
agreement) that may provide the holder of the Option with a direct or indirect
reduction in the Option exercise price, or an additional deferral feature, or an
extension or renewal of the Option, regardless of whether the holder in fact
benefits from the change in terms. An extension of an Option refers to the
granting to the holder of an additional period of time within which to exercise
the Option beyond the time originally prescribed. A renewal of an Option is the
granting by the Company of the same rights or privileges contained in the
original Option on the same terms and conditions. Notwithstanding the above, it
is not a Modification to change the terms of an Option in any of the ways or for
any of the purposes specifically described in Prop. Treas. Regs. §
1.409A-1(b)(v) as not resulting in a modification, extension or renewal of a
stock right, or the granting of a new stock right, for purposes of that section.
(c) The interpretation and construction of any provision of the Plan by the
Committee shall be final and conclusive as to any Participant. The Committee may
consult with counsel, who may be counsel to the Company, and shall not incur any
liability for any action taken in good faith in reliance upon the advice of
counsel.
(d) A majority of the members of the Committee shall constitute a quorum, and
all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by a written instrument signed by all of the
members, and any action so taken shall be fully effective as if it had been
taken at a meeting.
(e) The Committee may delegate the administration of the Plan to an officer or
officers of the Company, and the administrator(s) may have the authority to
execute and distribute agreements or other documents evidencing or relating to
Incentive Awards granted by the Committee under this Plan, to maintain records
relating to the grant, vesting, exercise, forfeiture or expiration of Incentive
Awards, to process or oversee the issuance of shares of Company Stock upon the
exercise, vesting and/or settlement of an Incentive Award, to interpret the
terms of Incentive Awards and to take any other actions as the Committee may
specify, provided that in no case shall any administrator be authorized to grant
Incentive Awards under the Plan. Any action by an administrator within the scope
of its delegation shall be deemed for all purposes to have been taken by the
Committee and references in this Plan to the Committee shall include any
administrator, provided that the actions and interpretations of any
administrator shall be subject to review and approval, disapproval or
modification by the Committee.

 



--------------------------------------------------------------------------------



 



14. Notice. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally or mailed first class, postage prepaid, as follows
(a) if to the Company—at the principal business address of the Company to the
attention of the Corporate Secretary of the Company; and (b) if to any
Participant—at the last address of the Participant known to the sender at the
time the notice or other communication is sent.
15. Interpretation. The Plan is intended to operate in compliance with the
provisions of Securities and Exchange Commission Rule 16b-3 and to facilitate
compliance with, and optimize the benefits from, Code section 162(m) and Code
section 409A. The terms of this Plan are subject to all present and future
regulations and rulings of the Secretary of the Treasury of the United States or
his or her delegate relating to the qualification of Incentive Stock Options
under the Code. If any provision of the Plan conflicts with any such regulation
or ruling, then that provision of the Plan shall be void and of no effect. The
terms of this Plan shall be governed by the laws of the State of Pennsylvania.

 